        Case 1:19-cv-11103-WGY Document 35 Filed 01/07/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS



                                                                        Civil Action
                                                                        No: 19cv11103-WGY
                            S & S Corporation of Myrtle Beach

                                          Plaintiff

                                              v.

                                   Cool Hand Luke, Inc.
                                        Defendant



                     SETTLEMENT ORDER OF DISMISSAL

YOUNG, D.J.


       The Court having been advised on January 7, 2020 that the above-entitled action has
been settled:
       IT IS ORDERED that this action is hereby dismissed without cost and without
prejudice to the right of any party, upon good cause shown, to reopen the action within thirty
(30) days if settlement is not consummated.


                                                                 By the Court,

                                                                 /s/Matthew A. Paine

                                                                 Deputy Clerk




January 7, 2020
